ORDER
WILLIAM P. GREENE, JR., Chief Judge:
Pursuant to Rule 40(b) and (c)(1) of the Court’s Rules of Practice and Procedure (Rules), it is
ORDERED that Jack F. Lane, Jr., former Counsel to the Clerk, is reappointed to the Court’s Rules Advisory Committee for a term ending November 16, 2010.
Pursuant to Rule 40(b) and (c)(2) of the Court’s Rules, it is further
ORDERED that Joan Moriarty, Office of the General Counsel, Department of Veterans Affairs, is reappointed as Chair to the Court’s Rules Advisory Committee for a term ending November 8, 2010.